Citation Nr: 1212135	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for infrarenal fusiform abdominal aortic aneurysm.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty for training from October 1957 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for infrarenal fusiform abdominal aortic aneurysm must be remanded for further development.  In particular, the Board finds that a remand is necessary to obtain an adequate VA opinion and private medical records.  

The Veteran contends that his current infrarenal fusiform abdominal aortic aneurysm was incurred during his active service.  Specifically he has maintained that, while on active duty, he fell on a railroad tie while was running to a mess hall and injured his stomach, for which he was hospitalized.  

Service treatment reports are absent of any findings or complaints of stomach injuries or abdomen problems.  In March 1958, the Veteran was treated for left hip pain, noted as having been bruised in the left iliac crest.  At this time, he was provided x-rays at the hospital.  

The post-service medical evidence of record, including VA outpatient treatment reports from January 1994 to July 2007, demonstrates that the Veteran was initially treated for an abdominal aortic aneurysm in 1996.  In a September 1996 VA outpatient treatment report, the Veteran's medical history included an aortic aneurysm.  An October 1996 VA outpatient treatment report reflects that, in August 1996 carotid studies, the Veteran reported he had an abdominal aortic aneurysm and he was referred back to the VA in October 1996 for treatment thereof.  At this time, the Veteran was diagnosed with abdominal aortic aneurysm which was found to be stable.  A December 1998 echogram revealed a fusiform infrarenal abdominal aortic aneurysm.  Subsequent VA outpatient treatment reports reflect that the Veteran was treated for and diagnosed with abdominal aortic aneurysm, noted as stable and asymptomatic.  

At a December 2007 VA examination, the Veteran was diagnosed with fusiform infrarenal abdominal aortic aneurysm.  The examiner then concluded that traumatic aneurysms of the aorta most frequently followed blunt chest trauma (steering wheel deceleration injury) and were typically located in the descending thoracic aorta at the point where it becomes fixed to the posterior thoracic wall.  He stated that such aneurysms were actually false aneurysms, i.e. containing hematomas that have developed from blood leaked through the traumatically torn aortic wall.  He then opined that it was less likely than not that the Veteran's infrarenal abdominal aortic aneurysm is secondary to the abdominal blunt trauma sustained in 1958.  

In September 2009 statements the Veteran reported having had stomach problems since his reported abdominal injury in service and having received treatment for stomach problems since 1958/1959; he provided a timeline of treatment with the names of private physicians who had treated him from 1958 into the 1990's.  The Veteran's wife also provided a lay statement in September 2009 reporting that she married the Veteran in 1963, he had been admitted to the hospital for stomach pain in 1965, and he developed stomach trouble again in the 1970's which continued to the present time.  It appears however, that these private medical records have not been associated with the record and no attempt to obtain these records has yet been made.  The Board also notes that in September 2009, the Veteran also submitted information titled "Who Gets Abdominal Aortic Aneurysms?" in support of his claim.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, in considering that the Veteran was treated in service for left hip pain with a bruised left iliac crest; the lay statements provided by the Veteran and his wife regarding stomach problems since service with a timeline of treatment since then and information titled information titled "Who Gets Abdominal Aortic Aneurysms?"; and an indication that there may be additional pertinent medical records that are outstanding, the case must be remanded for additional development to include obtaining any outstanding medical records and supplemental medical opinion.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include the private medical records specified in the Veteran's September 2009 statements and the dates of reported treatment for his stomach problems.  The RO/AMC should document whether or not these documents were available.  

2.  After the above has been completed, the AMC/RO should forward the claims file to the VA examiner who last performed the December 2007 examination of the Veteran's abdominal aortic aneurysm, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, for a supplemental opinion.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including a copy of this remand, the service treatment reports demonstrating treatment for left hip pain in March 1958, the lay statements by the Veteran and his wife describing "stomach problems" since service, and the information submitted by the Veteran titled "Who Gets Abdominal Aortic Aneurysms?".  (Please note:  the Veteran is competent to attest to having "stomach problems" during his active service and since that time and his wife is competent to attest to the Veteran's "stomach trouble" which she witnessed).  

The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:  (i) an infrarenal fusiform abdominal aortic aneurysm had its onset during the Veteran's period of active duty from October 1957 to April 1958; or, (ii) that such condition was caused by any incident or event that occurred during such period (i.e. the Veteran's fall on a railroad tie in service)?  The rationale for any opinion provided should be set forth.  

In providing a rationale, the examiner is asked to discuss the service treatment reports demonstrating treatment for left hip pain in March 1958 and the lay statements by the Veteran and his wife.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


